TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-04-00683-CV



                             Save Our Springs Alliance, Appellant

                                                 v.

      City of Dripping Springs; Todd Purcell, in his Official Capacity as Mayor of the
              City of Dripping Springs; and Mak Foster Ranch, L.P., Appellees



      FROM THE DISTRICT COURT OF HAYS COUNTY, 207TH JUDICIAL DISTRICT
          NO. 02-1748, HONORABLE JACK H. ROBISON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Save Our Springs Alliance (SOS) has moved to abate the proceedings in

this appeal. Although SOS filed for bankruptcy protection, this appeal proceeded under a lift of the

automatic stay by the bankruptcy court (In re Save Our Springs Alliance, Inc., No. 07010642-FM,

United States Bankruptcy Court, Western District of Texas, Austin Division, Chapter 11). That

court has now approved a settlement agreement between SOS and Mak Foster Ranch, L.P. Part of

that agreement requires an abatement of this case for the parties to complete certain conditions

precedent before a dismissal of SOS’s claims against Mak Foster Ranch. We grant the motion to

abate. SOS should file a status report thirty days after the date of this opinion informing the Court

about the progress made toward fulfilling the conditions precedent. At that time, SOS should also
inform us concerning the effect, if any, of the bankruptcy settlements1 on SOS’s claims against the

City of Dripping Springs and Todd Purcell in his capacity as mayor.2




                                             W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices Pemberton and Waldrop

Abated

Filed: December 7, 2007




         1
        SOS has dismissed its claims against Cypress-Hays, L.P., who is no longer a party to this
case. See Save Our Springs Alliance v. City of Dripping Springs, No. 03-04-683-CV, slip. op.,
(Tex. App.—Austin Dec. 7, 2007) (order).
         2
           SOS has also filed a motion to expedite our ruling on the motion to abate. Inasmuch
as the certificate of conference on the motion to abate noted that counsel for the City of Dripping
Springs and Todd Purcell did not agree to the motion to abate, we waited until the expiration of
the ten-day response period. See Tex. R. App. P. 10.3(a). No response indicating a reason for
opposition has been filed. As we are now ruling on the motion to abate, the motion to expedite is
dismissed as moot.

                                                2